Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0001126
                                                        23-JAN-2013
                                                        02:09 PM


                           SCPW-12-0001126

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        IN RE RANDY HANOHANO



                         ORIGINAL PROCEEDING

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            By letter dated November 17, 2012, which was filed as a

petition for a writ of mandamus on December 31, 2012, petitioner

Randy Hanohano asks this court to review his conviction for

terroristic threatening and acquit him.      Upon considering the

request and the record, it appears that (1) the time to seek

further review of the terroristic threatening conviction has

passed, see HRAP Rule 40.1(1), and (2) this court does not have

jurisdiction to acquit a defendant, see HRS § 602-5(a) (Supp.

2012).    Petitioner, therefore, is not entitled to mandamus

relief.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested

action).   Therefore,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is dismissed.

           DATED: Honolulu, Hawai#i, January 23, 2013.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack




                                   2